Citation Nr: 0432062	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  01-07 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back condition 
(herniated nucleus pulposus, L5-S1).

2.  Entitlement to service connection for a left elbow 
condition (residuals of dislocation and radial head 
fracture).

3.  Entitlement to service connection for a right knee 
condition.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee condition.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the above claims.  

A review of the record reveals that the veteran's left knee 
claim was previously denied by an October 1980 rating 
decision.  Although the rating decision on appeal denied 
reopening of this claim, an April 2002 supplemental statement 
of the case (SSOC) concluded new and material evidence had 
been submitted to reopen the claim, and then denied it on the 
merits.  Nevertheless, regardless of the RO's actions, the 
Board must still determine whether new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed 
to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the veteran's previously and finally denied claims).  
Thus, the issue on appeal has been characterized as shown 
above.  


FINDINGS OF FACT

1.  A chronic low back disorder is first shown by medical 
evidence dated in 1993, and a chronic left elbow disorder is 
first shown by medical evidence dated in 1998.

2.  There is no persuasive evidence showing the veteran's low 
back or left elbow disorders are related to disease or injury 
incurred during service.

3.  The veteran does not currently have a chronic right knee 
disorder.

4.  In October 1980, the RO denied the claim for service 
connection for a left knee disorder.  The veteran did not 
appeal that decision.

5.  None of the evidence received since 1980 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for a left knee disorder.


CONCLUSIONS OF LAW

1.  The veteran did not incur a back condition (herniated 
nucleus pulposus, L5-S1) as a result of his military service.  
38 U.S.C.A. §§ 1110, 1112, 1154, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2004).

2.  The veteran did not incur a left elbow condition 
(residuals of dislocation and radial head fracture) as a 
result of his military service.  38 U.S.C.A. §§ 1110, 1112, 
1154, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).

3.  The veteran did not incur a right knee condition as a 
result of his military service.  38 U.S.C.A. §§ 1110, 1112, 
1154, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).

4.  The October 1980 RO rating decision that denied service 
connection for a left knee disorder is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2003 and 2004).

5.  New and material evidence has not been received, and the 
claim for service connection for a left knee disorder may not 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records; his contentions; a 1980 VA 
examination report; VA records for outpatient treatment from 
2002 to 2004; and private medical records and/or letters from 
Wade Falwell, M.D., St. Bernard's Medical Center, Adam Gray, 
M.D., Jayton Lim, M.D., 1971-72 medical records from an 
unidentified physician, Gregory Ricca, M.D., Robert Foster, 
M.D., and Baxter County Regional Hospital.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each claim.  The Board notes there is also private medical 
evidence in the file (i.e., Margaret Kuykendall, M.D.) and a 
2004 VA examination report that concern treatment for 
unrelated medical conditions and will not be discussed any 
further.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  The veteran's 
diagnosed back and left elbow disorders are not conditions 
subject to presumptive service connection.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms such as pain.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

Low back, left elbow, right knee

The veteran's service medical records do not show treatment 
for any complaints or injuries to the low back, left elbow, 
or right knee, nor diagnosis of any low back, left elbow, or 
right knee disorder.  On his separation examination in 1978, 
the veteran denied ever having recurrent back pain or painful 
or "trick" elbow.  Despite an extensive medical history 
obtained at that time, there was no report from him that he 
ever injured his low back, left elbow or right knee during 
service or that he had any complaints concerning these 
joints.  Physical examination was normal in all pertinent 
respects.  Therefore, incurrence of a chronic low back, left 
elbow, or right knee disorder in service is not factually 
shown.  

As for whether the veteran currently has the claimed 
conditions, the VA treatment records show complaints of 
chronic low back pain and Dr. Falwell has diagnosed back 
pain/strain.  The Board will assume, for the sake of 
argument, that the surgery the veteran had to repair fracture 
and dislocation of the left elbow could, in fact, result in 
some level of chronic disability (although it must be noted 
there are no current complaints of left elbow symptoms).  

However, there is no competent evidence showing the veteran 
currently has a right knee disability.  Dr. Falwell diagnosed 
knee pain in December 1999, but did not identify which knee 
was affected.  Even if the Board assumes, again, for the sake 
of argument, that this pertains to the right knee, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
None of the medical records dated since 1999 reflect 
complaints or diagnosis concerning a right knee disorder.  
Accordingly, the right knee claim is denied as the evidence 
fails to establish the veteran has the claimed condition.

The Board has reviewed all of the evidence in the veteran's 
claims file.  He underwent VA examination in September 1980 
in connection with other claims, but did not, at that time, 
raise any complaints concerning his low back.  The first 
indication from him that he was experiencing any back 
problems was in 1993.  At that time, the veteran reported a 
three-to-four month history of symptoms and denied any injury 
or precipitating factors.  In April 1993, he underwent a 
partial hemilaminectomy and diskectomy for a herniated 
nucleus pulposus at L5-S1.  None of the contemporaneous 
medical records reflect a history of a back injury during 
service or a history of continuous symptoms since 1978.  
Therefore, the evidence first shows a chronic low back 
disorder approximately 15 years after the veteran's 
separation from service.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  

In an April 2000 letter, Dr. Ricca indicated, in response to 
a letter from the veteran, that it was possible the low back 
injury in 1977 could have been related to the disc rupture, 
but Dr. Ricca was doubtful the fall in 1977 was a significant 
contributing factor to the causes of the disc rupture for 
which the veteran had surgery in 1993.  Dr. Ricca's opinion 
does not provide a basis for a grant of service connection 
for the following reasons.  First, the service medical 
records do not document any type of fall or back injury in 
1977 or at any time during service.  Second, even accepting 
that a fall occurred, Dr. Ricca's ultimate conclusion was 
that it was doubtful the fall described by the veteran led to 
the disc rupture.  Although Dr. Ricca noted it was possible 
the injury could have been related to the disc rupture, such 
an opinion amounts to no opinion at all.  The fact that Dr. 
Ricca said it could be related implies it could also not be 
related and, similarly, the fact that it is "possible" 
implies it is not within the realm of probable.  While the 
Board may not ignore a medical opinion, it is certainly free 
to discount the relevance of a physician's statement.  See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

As for the left elbow claim, again, the veteran did not raise 
any complaints concerning his left elbow at the time of VA 
examination in September 1980.  He also did not raise any 
complaints concerning the elbow when providing a medical 
history at the time of the 1993 back surgery discussed above.  
The first indication from him that he was experiencing any 
elbow problems was in 1998.  At that time, the veteran 
incurred a left elbow fracture and dislocation when he fell 
while playing basketball.  None of the contemporaneous 
medical records reflect a history of an elbow injury during 
service or a history of any elbow symptoms prior to the 1998 
injury.  The evidence first shows a left elbow disorder 
approximately 20 years after the veteran's separation from 
service.  No medical professional has ever related the post-
service elbow disorder to disease or injury incurred during 
service.  Moreover, the veteran has merely filed a claim for 
service connection without providing any details as to in-
service injury or history of complaints.

The Board also notes, concerning the back and left elbow 
claims, that a December 1999 letter from Dr. Falwell 
indicates that the veteran still experiences pain "secondary 
to his previous traumas."  However, the only "traumas" 
discussed in the letter were the surgical procedures in 1993 
and 1998 and the injuries incurred in 1998.  Dr. Falwell's 
letter did not mention any military-related trauma, nor is 
any mentioned in his treatment records for the veteran.  
Therefore, this letter is not persuasive evidence to support 
a grant of service connection. 

Accordingly, the low back and left elbow claims are denied as 
there is no competent, persuasive evidence of a relationship 
between the post-service conditions and the veteran's 
military service.  For the reasons discussed in more detail 
above, the Board concludes that the evidence against the 
claims is more probative and of greater weight and, based on 
this evidence, finds as fact that the veteran's low back, 
left elbow, and claimed right knee disorders were not caused 
by an in-service disease or injury.  There is no benefit of 
the doubt that could be resolved in favor of the veteran.  

Left knee

An October 1980 rating decision, in pertinent part, denied 
service connection for a left knee condition finding that the 
disorder preexisted the veteran's entry into military service 
and was not aggravated thereby.  Rating actions are final and 
binding based on evidence on file at the time the claimant is 
notified of the decision and may not be revised on the same 
factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a).  The claimant has one year 
from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and 
the decision becomes final if an appeal is not perfected 
within the allowed time period.  38 U.S.C.A. § 7105(b) and 
(c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  

The veteran was notified of the rating decision in October 
1980.  No correspondence was received from him within the 
appeal period.  Therefore, the October 1980 rating decision 
is final. 

In March 2000, the RO received the veteran's claim to reopen.  
To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence has been amended.  See 38 C.F.R. § 3.156(a) (2002).  
However, that amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001).  Since the claim was received before that 
date, the law in effect when the claim was filed is 
applicable.  That is the standard discussed above.

The evidence received subsequent to October 1980 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

As noted above, the 1980 decision denied service connection 
finding no aggravation of a preexisting left knee condition.  
The decision noted the in-service treatment for complaints of 
left knee pain, the history provided by the veteran of left 
knee injuries prior to service, and the results of a 1980 VA 
examination, which showed no objective abnormalities of the 
left knee. 

The medical evidence submitted since the 1980 decision is new 
in that it was not previously of record.  It is necessary, 
therefore, to decide if this evidence is material.  To be 
material, it must be (a) relevant in that it bears directly 
and substantially on the matter under consideration, and (b) 
so significant, either by itself or with other evidence, that 
it must be considered in order to fairly decide the claim.  
See 38 C.F.R. § 3.156(a).  In order for evidence to be 
sufficient to reopen a previously disallowed claim, it must 
be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
See Smith v. West, 12 Vet. App. 312, 314 (1999).

The submissions added to the record subsequent to the October 
1980 rating decision do not support the veteran's contention 
that any current left knee disorder is causally related to or 
was aggravated by service.  In fact, he has submitted medical 
records dated in 1971-72 supporting the RO's 1980 conclusion 
that his left knee disorder preexisted his entry into 
service.  The post-service treatment for the left knee begins 
in 1998 when the veteran suffered a patellar ligament rupture 
from an injury incurred while playing basketball, and he 
underwent left patellar ligament reconstruction at that time.  
No medical professional has ever rendered an opinion that 
either the post-service left knee problems were a result of 
disease or injury incurred during service or that any of the 
veteran's military duties or injuries had permanently 
worsened a preexisting left knee condition.  

The December 1999 letter from Dr. Falwell discussed above 
also related the left knee surgery and indicated that the 
veteran still experienced pain "secondary to his previous 
traumas."  Again, however, the only "traumas" discussed in 
the letter were the surgical procedures the veteran underwent 
in 1998 and the injuries he incurred at that time.  Dr. 
Falwell's letter did not mention any military-related left 
knee trauma, nor is any mentioned in his treatment records 
for the veteran.  Therefore, this letter is not material. 

In an August 2001 statement, the veteran alleges that he has 
experienced continuity of left knee symptoms since his 
military service and that it finally "blew out" in 1998.  
No medical professional has ever indicated the patellar 
ligament rupture in 1998 was the cumulative result of prior 
knee problems.  In fact, the medical records from 1998 all 
tie the injury to the veteran's fall while playing 
basketball.  The veteran did provide a history to Dr. Foster 
in April 1998 that he had a history of left knee 
symptomatology "in the past, but it is stable."  This does 
not support the veteran's current allegations, since it 
clearly indicates that any left knee problems the veteran had 
experienced before the 1998 injury were in the past and had 
stabilized.  In other words, he did not have active 
complaints just prior to the injury. 

Therefore, the evidence submitted since 1980 corroborates the 
existence of left knee injuries prior to service and there 
remains a lack of evidence showing aggravation or incurrence 
of left knee disability during service.  The overwhelming 
majority of the evidence shows treatment for left knee 
problems that were incurred in a 1998 injury, 20 years after 
the veteran's military service.  The veteran's report of his 
continuity of symptoms, standing alone, is not sufficient to 
reopen this claim when the VA examination done two years 
after service did not show the objective presence of a left 
knee disorder and there is a 20-year gap after service in the 
medical records concerning the left knee, beginning only with 
a post-service injury to the knee.  Again, as noted above, 
although the veteran is certainly competent to report 
experiencing any symptoms, his allegations alone are not so 
significant that this claim must be reopened.  The veteran 
does not possess medical expertise, and he is, therefore, not 
competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis or causation.  As the additional 
evidence does not address the issue of incurrence or 
aggravation, it does not bear directly and substantially upon 
the specific matter under consideration, and as such, the 
evidence is not "material" under 38 C.F.R. § 3.156(a).  

There is a complete lack of medical evidence to indicate a 
relationship between the veteran's left knee disorder and his 
period of service.  Where, as here, the determinative issue 
is one of medical diagnosis or causation, competent medical 
evidence is required.  Lay assertions are insufficient to 
reopen a claim under 38 U.S.C. § 5108.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  There was no medical evidence in 
1980 indicating that a left knee disorder was somehow related 
to or aggravated by the veteran's military service, and there 
remains a lack of such evidence.  Accordingly, the Board 
finds that the evidence received subsequent to October 1980 
is not new and material and does not serve to reopen the 
claim for service connection for a left knee disorder.  Until 
the veteran meets his threshold burden of submitting new and 
material evidence in order to reopen his claim, the benefit 
of the doubt doctrine does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined VA's duty to assist, and provided an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) and (c) (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, where, as here, that notice was not provided at the 
time of the initial AOJ decision, the claimant has the right 
to VCAA content complying notice and proper subsequent VA 
process.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
VCAA notice was provided to him via a March 2004 letter.  The 
Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 


The 2004 letter was the express VCAA notice.  There was also 
a March 2000 letter at the beginning of the claims process, 
which discussed what was needed to well ground a claim, a 
standard removed by the VCAA.  Nonetheless, this letter did 
tell the veteran what information and evidence was needed to 
substantiate a service connection claim in general.  The 
basic elements of a service connection claim have not 
changed; the 2000 letter informed the veteran that there must 
be evidence of a current disability, a disease or injury 
during service, and a relationship between the two.  The 
letter asked him for information such as medical providers 
who had treated him for the claimed disorders.  He was also 
told that the left knee claim had been previously denied and 
that he had to submit new and material evidence to reopen the 
claim.  The letter defined new and material evidence for him.

These letters, together, advised the veteran what information 
and evidence was needed to substantiate the claims and what 
information and evidence he must submit, namely, any 
additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources he identified.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claims.  He was specifically told that 
it was his responsibility to support the claims with 
appropriate evidence.  Finally the letters advised him what 
information and evidence VA would obtain.  The Statement of 
the Case and various Supplemental Statements of the Case 
(SSOCs) also notified the veteran of the information and 
evidence needed to substantiate the claims.

In this case, although the March 2004 VCAA notice letter 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  It must also be noted that in July 
2004, the veteran stated he had submitted "everything" he 
had "relevant to this case."

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in 2004 was not 
given prior to the first AOJ adjudication of the claims, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and an 
additional SSOC was provided to the veteran in June 2004.  
That SSOC also contained VA's regulation implementing the 
VCAA (38 C.F.R. § 3.159).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
given ample time to respond to each letter.  The Board notes 
he indicated in May and July 2004 statements that he had no 
additional evidence to submit and he had sent VA all medical 
records pertaining to these claims.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  The file 
contains the post-service private and VA treatment records 
identified above.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  The Board is not aware of 
a basis for speculating that any other relevant VA or private 
treatment records exist that have not been obtained.  His 
service medical records were already in the file from his 
1980 claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  An examination or opinion is necessary if 
the evidence of record:  (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  The veteran 
was not provided VA examination in connection with these 
claims.  However, examination is not needed because (1) there 
is no competent evidence that the veteran has the claimed 
right knee condition, and (2) there is no competent evidence 
that the claimed low back and left elbow conditions may be 
associated with his military service.  As discussed in more 
detail above, there is no medical evidence showing diagnosis 
of a right knee disorder, and there is no persuasive evidence 
that the claimed low back and left elbow conditions may be 
associated with his military service.  

Furthermore, with a claim to reopen, such as the left knee 
claim in this case, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is then not new and material, the claim is 
not reopened, and VA's duties have been fulfilled.  See, 
e.g., VBA Fast Letter 01-13 (February 5, 2001).  VA does not 
have a duty to provide the veteran a VA examination if the 
claim is not reopened.  The VCAA explicitly stated that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim.  38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2004).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the veteran of the information and evidence needed 
to substantiate his left knee claim.  Since no new and 
material evidence has been submitted in conjunction with the 
recent claim, an examination is not required. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  


ORDER

Entitlement to service connection for a back condition 
(herniated nucleus pulposus, L5-S1), for a left elbow 
condition (residuals of dislocation and radial head 
fracture), and for a right knee condition is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a left knee 
disorder; the appeal is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



